Citation Nr: 0609739	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision, the RO denied an 
increase in the evaluation of the veteran's service-connected 
post-traumatic stress disorder (PTSD).  His prior 50 percent 
evaluation was confirmed and continued.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to depression, panic attacks, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas or an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
50 percent has not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9411 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in August 2003.  This letter informed him of the 
requirements to establish an increased evaluation for his 
PTSD.  He was advised of his and VA's respective duties and 
asked to submit information and/or evidence pertaining to the 
claim to VA.  The Statement of the Case (SOC) issued in April 
2004 informed him of applicable law and regulations, the 
evidence reviewed in connection with his claim by VA, and the 
reasons and bases for VA's decision.  The VCAA notification 
was issued prior to the initial adverse decision of September 
2003.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation.  The SOC 
specifically informed him of the type of evidence necessary 
to establish a particular disability rating.  However, he was 
not informed of the type of evidence necessary to establish 
an effective date for his PTSD.  Despite the inadequate 
notice provided to the veteran on these latter elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (Where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased evaluation, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letter discussed above, VA requested that the 
veteran identify all treatment of his PTSD.  The veteran has 
only identified VA treatment of his PTSD.  These records have 
been obtained and associated with the claims file.  The 
veteran has identified treatment by private healthcare 
providers; however, he has indicated that this evidence is 
not pertinent to the current claim as these providers did not 
treat his PTSD.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided a VA compensation examination in August 
2003.  This examination noted an accurate medical history, 
findings on examination, and the appropriate diagnoses and 
opinions.  The examiner clearly indicated in his report that 
the claims file had been reviewed in connection with this 
examination.

The veteran's representative has contended that this 
examination is inadequate as the noted symptomatology is not 
consistent with the global assessment of functioning (GAF) 
score provided.  As discussed in the following decision, the 
Board finds that the GAF is consistent with the reported 
symptomatology and, especially, the findings on the mental 
status examination.  Therefore, the August 2003 examination 
is adequate for rating purposes.

The veteran was given an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in May 2004.  He declined this opportunity.  Based on the 
above analysis, the Board concludes that further development 
is not required and adjudication of this claim is appropriate 
at this time.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter and SOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of PTSD

The veteran has claimed that his service-connected 
psychiatric disability has resulted in severe social, 
industrial, and emotional impairment.  He claims that his 
PTSD has resulted in suicidal and homicidal ideation, 
especially his supervisors who he feels are out to make him 
fail.  He claimed that his personal hygiene was "very 
lacking" as he only took a shower once or twice a week and 
only got a haircut when his spouse insisted on it.  While he 
lived with his sister, the veteran reported that he has 
virtually no relationship with his siblings, children, or 
step-children and that his relationship with his current 
spouse is strained.  He claimed to have mood swings that were 
triggered by financial stress, anti-war demonstrations, and 
the news of the war in Iraq.  He also reported having guilt 
over his actions in combat in Vietnam.  The veteran reported 
intrusive memories of his combat in Vietnam that occurred 
both day and night.  He asserted that he did not show 
emotion, but did experience startle responses.  The veteran 
also reported that he worked at a cemetary and watching 
Vietnam veterans being buried or hearing taps being played 
caused increased anxiety.  He claimed that he hated this job, 
but was forced to continue with it due to his financial 
obligations.  The veteran indicated that he had gone through 
two marriages, seven different jobs, eight residences, and 
two bankruptcies since returning from Vietnam.  He asserted 
that he could not stand being in crowds, is forgetful, and 
that he had difficulty completing tasks in a timely manner.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. §§ 4.2, 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  In 
considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, in a claim for 
an increased rating, the present level of the disability is 
the primary concern and past medical reports should not be 
given precedence over current medical findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411.  
The 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a).  Further, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has issued important guidance in the application of 
the current psychiatric rating criteria.  The Court held that 
the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2003).

The nomenclature employed in the diagnostic criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411 is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
Adjudicators must be thoroughly familiar with this manual to 
properly to apply the general rating formula for mental 
disorders.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers), A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 is defined as 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

VA received the veteran's claim for an entitlement to an 
increased evaluation for his PTSD in February 2003.  He has 
received VA treatment for his PTSD since 1999.  The diagnoses 
were predominately PTSD and major depressive disorder.  His 
GAF scores during psychiatric evaluations in 1999 and 2000 
ranged from 50 to 60.  His GAF scores during evaluations in 
2001 ranged from 70 to 77.

The veteran was given a psychiatric evaluation in January 
2002.  He reported increased depression due to the 
anniversary of his mother's death, the onset of winter, and 
additional rain which reminded him of Vietnam.  The veteran 
claimed that his job caused a significant amount of stress 
and that he would like to have another job, but was not 
actively looking for other work.  He did report that he was 
actively looking for friends from his military service, but 
had been unable to locate them using a computer.  The veteran 
asserted that his mind would blank out when driving and after 
arriving somewhere, he would not remember the trip.  He 
reported that he felt like he did not fit in anywhere.  On 
examination, the veteran was alert, oriented, pleasant, and 
cooperative.  His grooming and hygiene were found to be 
adequate, but with a heavy odor of tobacco in his clothes.  
His affect was somewhat blunted, but the veteran was able to 
show some humor and could smile.  There was no evidence of a 
formal thought disorder.  The veteran did ruminate about his 
military experiences.  He continued to be depressed and 
anxious, but the veteran acknowledged that his medication had 
been helpful in reducing these symptoms.  The veteran 
indicated that he did not care about his life that much, but 
stated that he did not want to do anything to harm himself.  
The veteran had fair impulse control.  The diagnoses were 
PTSD and major depressive disorder.  The assigned GAF was 75.

The VA mental health clinic outpatient records from 2002 
noted the veteran experienced startle responses, three or 
more nightmares a week, and night sweats.  The veteran 
reportedly appeared dysphoric and depressed.  The veteran 
reported that he had to move in with his father and sibling 
as his spouse had to moved to Texas for her work.  The 
veteran indicated that he enjoyed being with his father, but 
tried to avoid his sister.  In July 2002, the veteran 
informed the examiner that he had worked as a supervisor for 
the past month.  In September 2002, the veteran reported that 
when he awoke from a nightmare he would experience a few 
seconds of auditory or visual hallucinations.  The outpatient 
records consistently reported that no delusions were found on 
examination.  In November 2002, the veteran reported passive 
suicidal ideas, particularly during crises.  However, he 
indicated that he did not want to harm himself because of his 
family.  Mental status examinations consistently reported his 
impulse control was good.  The GAF assigned in 2002 ranged 
from a low of 60 to a high of 72.

The veteran was given another psychiatric evaluation in March 
2003.  The veteran reported being on the "verge of 
breaking."  He noted that his spouse continued to live in 
Texas because of her work.  His sons lived nearby, but were 
not supportive of the veteran.  His brother had died the 
month before, and his father was currently in intensive care 
due to a heart condition.  On examination, the veteran was 
dressed casually and was clean.  His eye contact and speech 
were normal.  He was cooperative and his sensorium was clear.  
The veteran claimed that he actually sees and talks with his 
deceased mother and friends from his service in Vietnam who 
are no longer alive.  However, the veteran was found on 
examination to be oriented and was able to attend to and 
concentrate on the discussion during examination.  His 
judgment and insight appeared to be adequate.  His sleep was 
"up and down," and he averaged four to five hours of sleep 
a night.  The veteran indicated that he thought he would be 
better off if he had been killed in Vietnam.  He indicated 
that he did not get "a whole lot" of pleasure from any 
activity.  The veteran stated that he did not think about 
suicide because he had promised his father he would be there 
for him.  He acknowledged that he thought about shooting his 
boss, but was told it was OK to think about as long as he did 
not do it.  The diagnoses were PTSD and depression.  The 
examiner commented that the veteran was feeling a great deal 
of stress due to his family life.  He was found not to be 
suicidal or homicidal, but the examiner felt the veteran 
would benefit from having some time off from his employment.  
The examiner prepared a letter to request this from his 
employer.

VA outpatient records dated in 2003 found the veteran was 
casually attired, depressed, apprehensive, and distressed.  
He had occasional feelings of helplessness and hopelessness.  
He also had intermittent problems with sleep and his 
appetite.  The veteran denied suicidal ideation.  There were 
no psychotic features found on examinations.  His cognitive 
functioning was not impaired.  The diagnoses included PTSD 
and recurrent depression.  His GAF scores ranged from 55 to 
65.

The veteran was afforded a VA compensation examination in 
August 2003.  It was noted that the veteran had been married 
three times and divorced twice.  He reported that his father 
had just died that weekend.  The veteran took medication to 
control his PTSD symptoms and attended both individual and 
group therapy at his local VA facility.  The veteran had been 
married to his current spouse for three years and he reported 
that she was very supportive of him.  She continued to live 
in Texas because of her job transfer.  The veteran did report 
problems in his prior relationships due to his anger and 
irritability.  He also noted a prior history of alcohol and 
marijuana use, but had been clean and sober for an extended 
time.  

He reported that he continued to work at a national cemetary 
as a maintenance person.  The veteran had maintained this job 
since 1998.  He worked by himself.  The veteran reported that 
he occasionally became nervous and had other PTSD symptoms at 
work due to such things as hearing taps played or smelling 
dead bodies.  During these periods, he would take sick leave.  

The veteran complained of trouble sleeping, nightmares about 
his experiences in Vietnam, poor memory and concentration, 
irritability and anger when dealing with other people, 
depression, flashbacks, and a startle response to loud 
noises.  On examination, the veteran was alert, oriented, 
cooperative, and clear-thinking.  His sensorium was clear and 
his eye contact was adequate.  He had no unusual motor 
movements and he was reasonably contained.  Both long-term 
and short-term memory was unimpaired.  The veteran was a good 
historian and his attention and concentration were within 
normal limits.  Thinking was logical and goal oriented.  His 
speech was normal.  His mood and affect was clearly sad and 
depressed.  The veteran denied any hallucinations and 
delusions, and there were no psychotic symptoms elicited on 
examination.  The diagnoses were PTSD and secondary 
depression.  His current GAF was 58 and it was 60 for the 
past year.

The examiner commented that the veteran's current depression 
was in part do to PTSD and in part do to his father's recent 
death.  He also commented that it appeared that the veteran's 
PTSD had gotten worse.  The examiner found that the veteran 
had developed "significant" symptoms of PTSD to include 
sleep disturbance; nightmares; depression; flashbacks; and a 
strong startle response; problems with getting along with 
people; intrusive thoughts about Vietnam; survivor guilt; and 
problems with memory, concentration, anger, and irritability.  
The examiner concluded that the veteran was having more 
difficulty in his day-to-day functioning, in both his social 
life and at work.

After reviewing the totality of the evidence, the Board finds 
than an increased evaluation to 70 percent is not warranted 
for the appellant's service-connected PTSD.  There was no 
evidence at any examination since 2002 that the veteran 
neglected his personal hygiene/appearance, had obsessive 
rituals, near-continuous panic, impaired impulse control 
(violent outburst), abnormal speech, or spatial 
disorientation.  The VA examiners have found evidence of 
social isolation from family and co-workers, depression, 
anxiety, sleep disturbance, nightmares, and intrusive 
thoughts of combat.  

While obviously strained and difficult, the evidence still 
shows that in recent years the veteran has been able to 
maintain his marriage and relationship with his father.  In 
the past, the veteran has reported being unable to maintain 
social contacts with others, including his own children.  
However, he is still able to maintain a significant 
relationship with his current spouse and his (now deceased) 
father.  There is clear evidence that the veteran has 
problems dealing with superiors, working with others, and 
dealing with work-related stress.  He has taken time off 
during stressful periods at work.  However, he has noted the 
existence of a functional relationship with his coworkers and 
supervisor.  In fact, he reported in July 2002 that he had 
been temporarily made a supervisor for one month.  While the 
veteran has indicated his displeasure with his job, he 
remains employed.  He works alone.  This evidence more 
approximates a difficulty in establishing and maintaining 
effective work and social relationships, then an inability to 
establish and maintain such relationships as required for a 
70 percent evaluation.

The veteran has claimed to have both suicidal and homicidal 
ideation.  However, he has consistently informed his 
examiners that he had no intention of acting on these 
thoughts.  His impulse control has consistently been found to 
be good.  While the veteran noted problems with irritability 
and anger in the past that led to estrangement from his 
former spouses and children, there are no reports of violent 
behavior in recent years.  His suicidal and homicidal 
thoughts appear to be intermittent in nature and without any 
actions that would indicate an actual intention to commit 
violent acts against himself or others.

The examinations have consistently reported that the 
veteran's mood and affect were depressed.  While these 
symptoms have interfered with his social and industrial 
adaptability, there is little evidence that these symptoms 
have interfered with his ability to function independently, 
appropriately, and effectively.  The veteran has presented 
clear evidence that he could function independently by his 
work at a national cemetary.  The veteran has claimed that he 
only maintains his personal hygiene due to the urging of his 
spouse.  However, the evidence indicates that his spouse has 
been living away from the veteran for a lengthy period, but 
examinations have consistently found his hygiene and 
appearance to be appropriate.  There is some evidence of 
inappropriate functioning regarding his anger, irritability, 
and isolation from family and co-workers.  However, while 
difficult, the veteran has been effective at maintaining 
social relationships with his current spouse and father 
(prior to his death), and was able to maintain employment.  

The veteran has also reported hallucinations and problems 
with concentration and memory.  This symptomatology is not 
supported by the examination findings.  On examination since 
2002, the veteran has consistently had no deficits with 
centration or memory, and no examiner has been able to verify 
psychotic features during the examination interviews.  While 
the examiner of August 2003 commented that the veteran had 
problems with memory and concentration, his examination 
findings do not corroborate this claim.  In fact, this 
examiner explicitly found the veteran to be a "good 
historian" with his concentration/attention within normal 
limits and his memory unimpaired. 

Turning to the GAF scores, the lowest score assigned since 
January 2002 was a score of 55 in the outpatient records of 
2003.  This score reflects moderate symptoms or moderate 
difficulty in social and occupational functioning.  Even with 
this level of symptomatology, the veteran still presented 
evidence that he could maintain relationships with his 
spouse, deceased father, and had a history of maintaining 
employment since 1998.  The Board also notes that his GAF 
score was significantly higher on other psychiatric 
assessments, particularly the January 2002 psychiatric 
evaluation that noted a GAF of 75, reflecting only transient 
and expectable reactions to psychosocial stressor and slight 
impairment in social and occupational functioning.  The 
preponderance of the GAFs given in 2002 and 2003 ranged from 
60 to 72, which reflected only slight to moderate symptoms of 
PTSD.  These scores, when considering the veteran's ability 
to maintain effective employment and recent history of 
maintaining family relationships, show a disability picture 
more analogous to a 50 percent evaluation rather than a 70 
percent evaluation.

Finally, the veteran's representative has noted that the 
August 2003 examiner's findings are inconsistent with the GAF 
of 58.  This examiner opined that the veteran had gotten 
worse and had "significant" symptoms of PTSD.  Even though 
this examiner phrased his opinion with terms such as "gotten 
worse" and "significant" these terms in and of themselves 
do not establish the level of disability assigned by the 
rating schedule at Code 9411.  While the examiner used the 
word "significant," he was fully aware that he had assigned 
a GAF of 58, reflecting a moderate level of symptomatology 
according to the DSM-IV.  The examiner's phrase of 
"significant," in light of the GAF assigned, does not 
establish that the veteran has any more than a moderate 
degree of symptomatology.  

Based on the described symptomatology and the assigned GAF 
scores, the Board finds that the preponderance of the 
evidence and opinions do not support a 70 percent schedular 
evaluation under Diagnostic Code 9411.  The lay and medical 
evidence reveal that, while at times it is difficult and 
strained, the veteran is still capable of maintaining 
effective social and work relationships.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a finding that a schedular rating in excess of 50 percent at 
any time during the appeal period is warranted.  In summary, 
the evidence shows that the appellant has, at most, 
occupational and social impairment with reduced reliability 
and productivity due to his PTSD.

It is the Board's determination that no higher than a 50 
percent schedular rating is warranted under Diagnostic Code 
9411 for PTSD.  While the veteran is competent to report his 
symptoms, the preponderance of the evidence is against the 
award of a higher evaluation as it does not indicate 
symptomatology or social/industrial impairment analogous to 
the criteria for a 70 percent scheduler rating.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the diagnosis, etiology, and degree of 
impairment, than the appellant's statements.  To the extent 
that the appellant described more severe symptomatology 
associated with his service-connected PTSD, his lay evidence 
is not credible.  To this extent, the preponderance of the 
evidence is against the claim for a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(Continued on next page.)



ORDER

Entitlement to an evaluation for PTSD in excess of 50 percent 
disabling is denied.


__________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


